Name: 2010/168/CFSP: Council Decision 2010/168/CFSP of 22Ã March 2010 appointing the European Union Special Representative in Afghanistan
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania;  civil law;  personnel management and staff remuneration
 Date Published: 2010-03-23

 23.3.2010 EN Official Journal of the European Union L 75/22 COUNCIL DECISION 2010/168/CFSP of 22 March 2010 appointing the European Union Special Representative in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 24 July 2008, the Council adopted Joint Action 2008/612/CFSP (1) concerning the appointment of a European Union Special Representative (EUSR) in Afghanistan. (2) Mr Vygaudas USACKAS should be appointed as EUSR in Afghanistan from 1 April 2010 to 31 August 2010. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a recommendation of the High Representative of the Union for Foreign Affairs and Security Policy (HR) following the entry into force of the decision establishing the European External Action Service. (3) The EUSR in Afghanistan will implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Appointment Mr Vygaudas USACKAS is hereby appointed as the European Union Special Representative (EUSR) in Afghanistan from 1 April 2010 until 31 August 2010. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a recommendation of the HR following the entry into force of the decision establishing the European External Action Service Article 2 Policy objectives The EUSR shall represent the European Union (hereinafter referred to as the EU or the Union) and promote EU policy objectives in Afghanistan, in close coordination with EU Member States representatives in Afghanistan. More specifically, the EUSR shall: (a) contribute to the implementation of the EU-Afghanistan Joint Declaration and lead the implementation of the EU Action Plan on Afghanistan and Pakistan, in so far as it concerns Afghanistan, thereby working with EU Member States representatives in Afghanistan; (b) support the pivotal role played by the United Nations (UN) in Afghanistan with particular emphasis on contributing to better coordinated international assistance, thereby promoting the implementation of the London Conference CommuniquÃ ©, the Afghanistan Compact as well as relevant UN Resolutions. Article 3 Mandate In order to fulfil the mandate, the EUSR shall, in close cooperation with EU Member States representatives in Afghanistan: (a) promote the views of the Union on the political process and developments in Afghanistan; (b) maintain close contact with, and support the development of, relevant Afghan institutions, in particular the government and the parliament as well as the local authorities. Contact should also be maintained with other Afghan political groups and other relevant actors in Afghanistan; (c) maintain close contact with relevant international and regional stakeholders in Afghanistan, notably the Special Representative of the Secretary General of the UN and the Senior Civilian Representative of the North Atlantic Treaty Organisation (NATO) and other key partners and organisations; (d) advise on the progress achieved in meeting the objectives of the EU-Afghanistan Joint Declaration, the EU Action Plan for Afghanistan and Pakistan, in so far as it relates to Afghanistan, the Afghanistan Compact and the London Conference CommuniquÃ ©, in particular in the following areas:  civilian capacity building, notably at sub-national level,  good governance and the establishment of institutions of the rule of law, in particular an independent judiciary,  electoral reforms,  security sector reforms, including strengthening of judicial institutions, a national army and a police force,  promotion of growth, namely through agriculture and rural development,  respect for Afghanistan's international human rights obligations, including respect for the rights of persons belonging to minorities and the rights of women and children,  respect of democratic principles and the rule of law,  fostering participation by women in public administration and civil society,  respect for Afghanistan's international obligations, including cooperation in international efforts to combat terrorism, illicit drug trafficking, trafficking in human beings and proliferation of arms and weapons of mass destruction and related materials,  facilitation of humanitarian assistance and the orderly return of refugees and internally displaced persons, and  enhancing the effectiveness of Union presence and activities in Afghanistan and contribute to the formulation of the regular 6 monthly implementation reports on the EU Action Plan requested by the Council; (e) actively participate in local coordination forums such as the Joint Coordination and Monitoring Board (JCMB), while keeping non-participating Member States fully informed of decisions taken at these levels; (f) advise on the participation and the positions of the Union in international conferences with regard to Afghanistan and contribute to promoting regional cooperation. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from the date of entry into force of this Decision to 31 August 2010 shall be EUR 2 500 000. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be eligible as from 1 April 2010. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States and institutions of the Union may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or an institution of the Union to the EUSR shall be covered by the Member State or the institution of the Union concerned respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Council's security regulations (2), in particular when managing EU classified information. Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Union's policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help ensure that all Union instruments in the field are engaged coherently to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as with those of the EUSR for Central Asia and with the Union's representation in Pakistan. The EUSR shall provide Member States missions and the Union's delegations with regular briefings. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and Member States Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall provide the Head of the EU Police Mission in Afghanistan (EUPOL AFGHANISTAN) with local political guidance. The EUSR and the Civilian Operation Commander shall consult each other as required. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. Article 15 Publication This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 March 2010. For the Council The President C. ASHTON (1) OJ L 197, 25.7.2008, p. 60. (2) OJ L 101, 11.4.2001, p. 1.